DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention is directed to providing access to a networked application without authentication. Providing the access to a network content without authentication is old and well known on the art. For example, Gantman U.S. Patent No. 9325684 discloses authenticating a device connection for a website access without using a website password. 
The closest prior art of Calbucci U.S. Patent Publication No. 20090125999 discloses: receiving from authenticated client, a first set of data including a particular email address of an unauthenticated client; automatically generating secure URL page; automatically generating an electronic notification that includes the URL of a page and sending the electronic notification to the particular email address; granting access to the URL page without receiving or validating log in credentials. 
The closest prior art neither singly or in combination discloses: generating a security sandboxed data entry page, wherein the security sandboxed data entry page comprises at least some elements from the first set of data and is associated with a data processing function of an application program; electronic notification that includes the security sandboxed data entry page; receiving from the unauthenticated client . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685